In the
    United States Court of Appeals
                 For the Seventh Circuit
                            ____________

No. 04-2289
MICHAEL DURKIN and LORETTA REED,
individually and on behalf of all
others similarly situated,
                                                  Plaintiffs-Appellants,
                                    v.


EQUIFAX CHECK SERVICES, INC.,
a Delaware corporation,
                                                   Defendant-Appellee.
                            ____________
             Appeal from the United States District Court for
            the Northern District of Illinois, Eastern Division.
                No. 00 C 4832—William J. Hibbler, Judge.
                            ____________
       ARGUED DECEMBER 2, 2004—DECIDED APRIL 18, 2005
                            ____________



    Before COFFEY, RIPPLE, and MANION, Circuit Judges.
                                                                   1
  MANION, Circuit Judge. Equifax Check Services, Inc., uses
a series of form letters to assist it in collecting debts from
dishonored checks. Equifax mailed such a series of letters to


1
    Equifax is now known as Certegy Check Services, Inc.
2                                               No. 04-2289

Michael Durkin and, separately, to Loretta Reed. Believing
that certain letters were unacceptably confusing, Durkin,
and later Reed, sued Equifax under the Fair Debt Collection
Practices Act (“FDCPA”), 15 U.S.C. §§ 1692, et seq. The
district court consolidated the two actions into one. After
denying the plaintiffs summary judgment, the district court
granted Equifax’s motion to exclude the plaintiffs’ only
expert witness. This evidentiary ruling led Equifax to move
for summary judgment, arguing that the plaintiffs failed to
bring forth the necessary extrinsic evidence to support their
case. The district court agreed and granted Equifax sum-
mary judgment. The plaintiffs appealed. We affirm.


                             I.
   Equifax, through its check authorization and warranty
service, protects retailers from being stuck with bad checks.
Under the service, when a customer presents a retailer with
a check, the retailer contacts Equifax, and Equifax deter-
mines whether it will stand behind the check and authorize
it or whether it will deny acceptance of the check. Equifax
makes this determination by reviewing its database of check
writing information. If Equifax authorizes a check that is
later dishonored, Equifax purchases the check from the
retailer at face value, making the retailer whole, and then
pursues collection efforts on its own behalf. Two retailers
who have subscribed to this service are Funco, Inc., (also
known as Funcoland) and Sears, Roebuck and Company.
  On March 15, 2000, Equifax authorized a $217.45 check in
Michael Durkin’s name payable to Funco. Durkin’s checking
account, however, was closed, and the check was dishon-
ored. Funco submitted the dishonored check to Equifax, and
Equifax purchased the check at face value. Equifax then
began its collection efforts and sent Durkin a collection
No. 04-2289                                                        3

letter on April 12, 2000. This initial letter contained a notice
of certain rights afforded to Durkin under the FDCPA.
Specifically, Equifax informed Durkin—in accordance with
15 U.S.C. § 1692g(a)-(b) and the corresponding safe-harbor
language drafted by this court in Bartlett v. Heibl, 128 F.3d
497, 501-02 (7th Cir. 1997)—that he had thirty days from his
receipt of the letter to dispute the validity of the debt and
that disputes should be in writing. This thirty-day period is
commonly called the “validation period,” and the afore-
mentioned notice is routinely referred to as the “validation
notice.” With no response from Durkin, Equifax sent a
second letter on April 24, 2000, and likewise a third letter on
May 8, 2000. Equifax also made a telephone call to Durkin
during this period. The second and third collection letters
did not discuss or reference the validation period, nor did
they reiterate any of the rights and procedures spelled out
in the initial letter’s validation notice. Each of the three
                                                    2
letters appears in the appendix to this opinion.


2
  The upper right-hand corners of the first and second letters
(and presumably the third as well) declare: “Please read infor-
mation on reverse side.” The reverse side of each letter (including
the third) states, in its entirety: “EQUIFAX CHECK SERVICES
NOTICE[;] P.O. Box 30032[,] Tampa, Florida 33630-3032[;]
TELEPHONE MONITORING CONSENT[:] We randomly moni-
tor telephone conversations between callers and Equifax Check
Services employees, solely to evaluate our employees’ performance
and determine if additional employee training is necessary, and
for no other purpose. Your consent to this practice will be as-
sumed unless at the beginning of each call you instruct us not to
monitor the conversation, in which case such monitoring, if any,
will be discontinued for that call.” This information is not included
in the appendix to this opinion to avoid needless repetition. We
include it here to fully inform readers about the contents of each
                                                     (continued...)
4                                                      No. 04-2289

  Within a day or two of receiving the initial letter, Durkin
forwarded it to his attorney, an experienced FDCPA practi-
tioner. Durkin had retained the attorney to handle financial
and legal matters arising from the theft of his checkbook in
August 1999. The check presented to Funco in March 2000
was among the checks stolen. Durkin’s signature on the
Funco check was thus a forgery, and the checking account
had been closed at the time the forged check was written.
Durkin and his attorney were therefore aware of the problem
with the checking account when the initial letter arrived in
April. Nevertheless, the attorney did not lodge a written
dispute with Equifax until May 8, 2000, after the second
letter had arrived and the day that the third letter was sent.
Equifax, once informed about the forgery, ceased all collec-
tion activity and expunged Durkin’s check writing history
of any negative references regarding the Funco check. Three
months later, Durkin’s attorney filed a class action, with co-
counsel, under the FDCPA against Equifax in the Northern
District of Illinois using Durkin as the named plaintiff. The
complaint alleged FDCPA violations on behalf of individu-
als who had received the same form letters.
   Separately, a different set of attorneys brought a virtually
identical FDCPA class action in the Northern District of
Illinois against Equifax with Loretta Reed as their lead
plaintiff. Reed wrote a $76.30 check to Sears. Equifax au-
thorized the check. Nonetheless, the check was dishonored



(...continued)
letter. Separately, we note that, in the appendix, the right-hand
margin of the first letter and the top margin of the third letter are
less than perfect, cutting off small amounts of information. The
copies used in the appendix were the best the record had to offer.
Nevertheless, the letters are clearly understandable, and the
imperfections are of no consequence.
No. 04-2289                                                     5

(purportedly because of a bank error). Equifax bought the
check from Sears at face value and then sent Reed a collec-
tion letter that was similar to the initial letter sent to Durkin,
including the same safe-harbor validation notice. Later,
Equifax sent a second letter to Reed, which contained the
same form language used in the second letter to Durkin.
Reed purportedly received the same third letter as well, but
she has not produced that letter. Reed never disputed the
debt with Equifax; rather, she paid Equifax $76.30 plus a
$25.00 service charge.
  The district court consolidated the Durkin and Reed
actions. The district court also granted class certification.
The class was composed of Illinois residents from whom
Equifax tried to collect a debt for a dishonored check written
to Funco or Sears during a certain period by using the same
or similar form letters received by Durkin and Reed. The
class numbered approximately 4,800 individuals.
  The plaintiffs’ “amended consolidated class action com-
plaint” contained three counts, each alleging a different
FDCPA violation. Count one alleged that Equifax’s follow-
up form letters, i.e., the second and third letters, contra-
dicted and/or overshadowed the safe-harbor validation
notice in the initial letter, causing confusion in violation of
15 U.S.C. § 1692g. Count two claimed that a particular sen-
tence in the second letter describing Equifax’s procedures
for handling debts was misleading in violation of 15 U.S.C.
§ 1692e. Finally, count three alleged that Equifax’s follow-up
letters, which contained a toll-free number, violated 15
U.S.C. § 1692f by unfairly obscuring the requirement that
certain debt disputes be made in writing.
  In arguing for summary judgment, the plaintiffs contended
that alleged FDCPA violations were apparent on the face of
the collection letters. The district court disagreed but ruled
that the case should go to trial since the plaintiffs procured
6                                                     No. 04-2289

a linguistics expert, English professor Allan Metcalf, to
support their claims of confusion. However, Equifax later
filed a motion to bar Metcalf from testifying at trial, which
the district court granted. Consequently, the plaintiffs were
left with no evidence of confusion beyond the collection
letters themselves and their (Durkin, Reed, and one rank-
and-file class member) own assertions that the letters were
confusing. This development led Equifax to move for
                      3
summary judgment, arguing that the plaintiffs’ evidence
was insufficient to go to trial. The district court granted the
motion, ruling that the plaintiffs could not proceed to trial
relying solely on the letters and their own self-serving
testimony. The plaintiffs moved for reconsideration, but the
district court declined to alter its summary judgment ruling.
The plaintiffs appealed.


                                 II.
   The plaintiffs first maintain that the district court erred in
denying them summary judgment. They then alternatively
argue for the case to go to trial, attacking the subsequent
grant of summary judgment for Equifax. We review a dis-
trict court’s summary judgment decisions de novo, constru-
ing all facts in favor of the non-moving party. See Turner v.
J.V.D.B. & Assocs., Inc., 330 F.3d 991, 994 (7th Cir. 2003).
Summary judgment is appropriate when the “pleadings,
depositions, answers to interrogatories, and admissions on
file, together with the affidavits, if any, show that there is no
genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.” Fed. R.


3
  The district court denied Equifax’s prior summary judgment
motion, declining, at that earlier juncture, to rule that the follow-
up letters did not violate the FDCPA as a matter of law.
No. 04-2289                                                       7

Civ. P. 56(c). In short, “summary judgment is appropriate if,
on the record as a whole, a rational trier of fact could not
find for the non-moving party.” Turner, 330 F.3d at 995.
  To determine if the collection letters at issue violate the
FDCPA as alleged by the plaintiffs, we examine the letters
from the standpoint of the so-called unsophisticated con-
sumer or debtor. See Fields v. Wilber Law Firm, P.C., 383 F.3d
562, 564-66 (7th Cir. 2004) (reviewing § 1692e, § 1692f, and
§ 1692g claims under unsophisticated consumer/debtor
standard). While the unsophisticated debtor is considered
“uninformed, naive, or trusting,” he is nonetheless deemed
to possess “rudimentary knowledge about the financial
world and is capable of making basic logical deductions and
inferences.” Id. (internal quotations omitted). Further, the
unsophisticated-debtor standard is an objective one and is
not the same as the rejected least-sophisticated-debtor
standard; accordingly, we disregard unrealistic, peculiar,
bizarre, and idiosyncratic interpretations of collection
letters. See Pettit v. Retrieval Masters Creditors Bureau, Inc., 211
F.3d 1057, 1060 (7th Cir. 2000); Gammon v. GC Servs., L.P., 27
F.3d 1254, 1257 (7th Cir. 1994). To that end, a mere claim of
confusion is not enough: a plaintiff must show that the
challenged “language of the letters unacceptably increases
the level of confusion.” Johnson v. Revenue Mgmt. Corp., 169
F.3d 1057, 1060 (7th Cir. 1999) (emphasis omitted). Under
this standard, a plaintiff’s anecdotal proclamations of being
confused will not suffice: a collection letter cannot be
confusing as a matter of law or fact “unless a significant
fraction of the population would be similarly misled.” Pettit,
211 F.3d at 1060; see also Taylor v. Cavalry Inv., L.L.C., 365
F.3d 572, 574-75 (7th Cir. 2004).
  In some situations, when an FDCPA violation is so
“clearly” evident on the face of a collection letter, a court
may award summary judgment to the FDCPA plaintiff.
Avila v. Rubin, 84 F.3d 222, 226-27 (7th Cir. 1996); see also
8                                                  No. 04-2289

Bartlett, 128 F.3d at 501-02; Chauncey v. JDR Recovery Corp.,
118 F.3d 516, 518-19 (7th Cir. 1997). On the other hand, mere
speculation that a collection letter confuses the unsophis-
ticated debtor is not enough for an FDCPA plaintiff to
survive an opposing debt collector’s summary judgment
motion. See Pettit, 211 F.3d at 1061; see also Jenkins v. Heintz,
124 F.3d 824, 831 (7th Cir. 1997). Thus, when the letter itself
does not plainly reveal that it would be confusing to a
significant fraction of the population, the plaintiff must
come forward with evidence beyond the letter and beyond
his own self-serving assertions that the letter is confusing in
order to create a genuine issue of material fact for trial. See
Taylor, 365 F.3d at 574-75; Chuway v. Nat’l Action Fin. Servs.,
362 F.3d 944, 948-49 (7th Cir. 2004); Pettit, 211 F.3d at 1061-
62; see also Walker v. Nat’l Recovery, Inc., 200 F.3d 500, 503-04
(7th Cir. 1999); Johnson, 169 F.3d at 1060-61. We have
repeatedly indicated that this need for additional evidence
(frequently referred to as “extrinsic evidence”) might be met
through the use of a carefully designed and conducted con-
sumer survey. See Taylor, 365 F.3d at 575; Chuway, 362 F.3d
at 948; Pettit, 211 F.3d at 1062; Walker, 200 F.3d at 501, 503;
Johnson, 169 F.3d at 1060-61. Also, we have suggested that
an appropriate expert witness might suffice. See Pettit, 211
F.3d at 1062.
  In this analysis section, we first will address the plaintiffs’
arguments in favor of their motion for summary judgment.
We then will turn to the plaintiffs’ arguments against the
grant of summary judgment for Equifax.


A. Whether the plaintiffs are entitled to summary judg-
   ment.
  In arguing in favor of summary judgment, the plaintiffs
contend that the collection letters in question violate the
FDCPA as matter of law in that the alleged FDCPA vio-
No. 04-2289                                                       9

lations are apparent on the face of the letters. With the
principles articulated above in mind, we turn to the three
alleged FDCPA violations.


                                 1.
   The FDCPA requires debt collectors to provide debtors
with a written validation notice, informing debtors of their
rights under § 1692g, including the right to dispute the
validity of the debt within thirty days of receiving the no-
     4
tice. See Bartlett, 128 F.3d at 498-99. After this thirty-day


4
    Subsections (a) and (b) of § 1692g provide:
         (a) Notice of debt; contents. Within five days after the
      initial communication with a consumer in connection with
      the collection of any debt, a debt collector shall, unless the
      following information is contained in the initial communica-
      tion or the consumer has paid the debt, send the consumer a
      written notice containing—
          (1) the amount of the debt;
          (2) the name of the creditor to whom the debt is owed;
          (3) a statement that unless the consumer, within thirty
          days after receipt of the notice, disputes the validity of
          the debt, or any portion thereof, the debt will be as-
          sumed to be valid by the debt collector;
          (4) a statement that if the consumer notifies the debt
          collector in writing within the thirty-day period that the
          debt, or any portion thereof, is disputed, the debt col-
          lector will obtain verification of the debt or a copy of a
          judgment against the consumer and a copy of such veri-
          fication or judgment will be mailed to the consumer by
          the debt collector; and
          (5) a statement that, upon the consumer’s written
          request within the thirty-day period, the debt collector
                                                     (continued...)
10                                                    No. 04-2289

validation period expires, the debt collector may assume
that the debt is valid. See id. at 498; 15 U.S.C. § 1692g(a)(3).
This validation period, however, is not a grace period: a
debt collector is “perfectly free” to demand payment and
pursue collection efforts, including an appropriate lawsuit
                                                      5
against the debtor, within the validation period. Bartlett,
128 F.3d at 500-01; see also Johnson, 169 F.3d at 1058-59. Thus,
during the validation period, the debtor’s right to dispute
coexists with the debt collector’s right to collect.
   This coexistence has created a breeding ground for claims
of unsophisticated-debtor confusion because, on one hand,
the debt collector is telling the debtor that the debtor has the
right to dispute, and, on the other hand, the debt collector
is telling the debtor to pay. To reduce litigation over such



(...continued)
         will provide the consumer with the name and address of
         the original creditor, if different from the current credi-
         tor.
       (b) Disputed debts. If the consumer notifies the debt
     collector in writing within the thirty-day period described in
     subsection (a) that the debt, or any portion thereof, is dis-
     puted, or that the consumer requests the name and address
     of the original creditor, the debt collector shall cease col-
     lection of the debt, or any disputed portion thereof, until the
     debt collector obtains verification of the debt or a copy of a
     judgment, or the name and address of the original creditor,
     and a copy of such verification or judgment, or name and
     address of the original creditor, is mailed to the consumer by
     the debt collector.
15 U.S.C. § 1692g(a)-(b).
5
  Of course, a debt collector must suspend its collection efforts if
the debtor disputes or otherwise contests the debt under
§ 1692g(a). See 15 U.S.C. § 1692g(b).
No. 04-2289                                                   11

confusion claims, this court, in Bartlett, offered debt collec-
tors safe-harbor language for explaining the coexistence of
the right to dispute and the right to collect during the
validation period. 128 F.3d at 501-02; see also Miller v.
McCalla, Raymer, Padrick, Cobb, Nichols, & Clark, L.L.C., 214
F.3d 872, 876 (7th Cir. 2000).
  Here, Equifax took advantage of our Bartlett safe-harbor
                                                              6
language by including it in the initial collection letter.
Importantly, Equifax warned the plaintiffs, consistent with
the Bartlett language: “The law does not require us to wait
until the end of the 30-day period before taking action to
collect this debt.” Appendix 1. Equifax thus placed the
plaintiffs on notice that something such as the ensuing fol-
low-up letters could be on the way before the validation
period expired. Unsatisfied, the plaintiffs complain that
Equifax’s follow-up letters are confusing to unsophisticated
debtors because these letters contradict and/or overshadow
the validation notice in the initial letter. See Chauncey, 118
F.3d at 518. According to the plaintiffs, the follow-up letters
confuse because Equifax sent these letters within the valid-
ation period and the letters contained threatening demands
for immediate payment without any reminder about or
reiteration of the validation notice. This argument in favor
of summary judgment comes up short for three reasons.
  First, the simple act of demanding payment in a collection
letter during the validation period does not automatically
create an unacceptable level of confusion so as to entitle the
plaintiffs to summary judgment. To be clear, the validation
period is not a grace period. See Bartlett, 128 F.3d at 500-01.
Nonetheless, the plaintiffs’ view is that virtually all de-


6
   Equifax’s appellate counsel reported at oral argument that his
client utilizes our Bartlett safe-harbor language nationwide.
12                                                No. 04-2289

mands for payment during the validation period confuse
the unsophisticated debtor as a matter of law. (Presumably,
the plaintiffs would like no collection letters sent during the
validation period.) That view is unsupported by the FDCPA
and runs contrary to our case law. If, as this court held in
Bartlett, a debt collector can bring a lawsuit during the
validation period in an effort to collect a debt, see id., then
certainly a debt collector can send follow-up collection
letters (as well as place telephone calls) demanding payment
during the validation period. Demanding payment for an
uncontested, overdue debt is an entirely valid tool available
to debt collectors, see Johnson, 169 F.3d at 1059 (“[B]ona fide
debts that are overdue are, well, overdue, and payable
pronto.”), and the fact that Equifax demanded payment
during the validation period does not, in and of itself, justify
an award of summary judgment to the plaintiffs.
  Second, pursuant to § 1692g(a), a debt collector must
include a validation notice in its initial communication to
the debtor or must send a validation notice within five days
of its initial communication (unless the debtor has paid the
debt by that juncture). See 15 U.S.C. § 1692g(a). Equifax
complied with the language in its initial letter. Once that
requirement is satisfied, § 1692g(a) does not mandate that
further validation notices be sent. Nonetheless, the plaintiffs
point out that a “debt collector may not overshadow or
contradict [the validation notice] with other messages
sent . . . within the validation period.” Chauncey, 118 F.3d at
518. To avoid such overshadowing or contradiction, the
plaintiffs argue that Equifax should have reiterated or
referred to the validation notice in its follow-up collection
letters. However, there is no need for such a blanket rule.
While some follow-up letters may certainly go over the line,
see, e.g., id. at 518-19, in general, not every follow-up letter
demanding payment during the validation period overshad-
No. 04-2289                                                    13

ows or contradicts a validation notice; thus, not every follow-
up letter sent during the validation period must automati-
cally reiterate the safe-harbor validation notice, refer back to
that notice, or remind debtors about the validation period
and the time remaining in that period. Therefore, the mere
absence of any such reiterations and reminders in the
follow-up collection letters does not alone generate an
unacceptable level of confusion so as to warrant summary
judgment for the plaintiffs. Rather, the matter turns on
whether the specific text contains any impermissible
overshadowing or contradiction with respect to the valida-
tion notice. See id.
  Third, the specific text in the follow-up letters at issue,
contrary to the plaintiffs’ assertions, does not “clearly” over-
shadow or contradict the validation notice from the initial
letter so as to entitle the plaintiffs to summary judgment.
Avila, 84 F.3d at 226-27; see also Chauncey, 118 F.3d at 518-19.
For instance, these letters do not indicate that the time for
disputing the debt has passed. Nor do they misrepresent or
cloud the amount of time remaining to dispute the debt. The
letters encourage debtors to pay their debts by informing
them of the possible negative consequences of failing to
     7
pay. The letters simply do not contain any overt misinfor-
mation, apparent contradiction, or noticeable lack of clarity
concerning the validation period or the debtor’s rights under
§ 1692g. The letters, in short, do not intrinsically prove the


7
  Not only does this encouragement promote payment of valid
debts, it also promotes disclosing genuine claims of invalid debts
(such as Durkin demonstrating the debt resulted from a forgery).
Undeniably, one way to encourage someone with a true dispute
to come forward and resolve that dispute is to inform him of the
possible negative consequences of his continued inaction.
Promoting final resolution of such matters, either way, is
inherently beneficial.
14                                                No. 04-2289

alleged FDCPA violation. Accordingly, summary judgment
is unavailable to the plaintiffs on this claim. (Whether this
claim should proceed to trial, however, is a separate matter
as discussed below.)


                              2.
  The plaintiffs next attack a particular sentence in Equifax’s
second collection letter under § 1692e. Under this FDCPA
provision, a debt collector is subject to civil liability if it
“use[s] any false, deceptive, or misleading representation or
means in connection with the collection of any debt.” 15
U.S.C. § 1692e. The challenged sentence reads as follows:
“Should you fail to pay for this dishonored check or contact
this office to make arrangements, steps will be taken to deter-
mine if your check will be assigned to an investigator or to a
collection agency.” Appendix 2 (emphasis added). The
plaintiffs assert that, as a matter of law, this sentence is
misleading and confusing to the unsophisticated consumer
in three respects. However, in construing all inferences in
favor of Equifax, as we must in this situation, see Kort v.
Diversified Collection Servs., Inc., 394 F.3d 530, 536 (7th Cir.
2005), we reject the plaintiffs’ arguments for summary judg-
ment.
   The plaintiffs first maintain that the “investigator” in
question is not a private investigator but rather an in-house
investigator. However, although the investigator is internal,
the letter does not, contrary to the plaintiffs’ contention,
plainly suggest otherwise. It does not indicate that Equifax
may refer the matter to an investigator outside of Equifax;
it only indicates that Equifax may refer the matter to an
investigator, which is entirely true. Next, the plaintiffs com-
plain that, since Equifax is itself a collection agency, the
statement that the matter might be referred to a “collection
No. 04-2289                                                  15

agency” deceptively implies that the alleged debt has not
yet been referred to a collection agency. Nevertheless, the
letter does not plainly suggest that Equifax is not a collec-
tion agency. Also, this statement is not misleading because,
as Equifax indicates, since it purchases dishonored checks
from vendors and collects the debts on behalf of itself, it
may assign such debts to another collection agency if its
own collection efforts prove unsuccessful. Finally, the
plaintiffs contest the portion of the sentence stating: “steps
will be taken to determine . . . .” The plaintiffs argue that no
steps are taken to determine anything; it is all done auto-
matically by computer. However, this statement is simply
not deceptive: whether debt information (i.e., the amount of
the debt and the amount of time the debt has gone unpaid) is
sorted and evaluated by a computer or by a person or
by some combination of the two, the assessment still com-
prises “steps” being “taken.” Therefore, contrary to the
plaintiffs’ contentions, the alleged violations are not so clear
as to permit a grant of summary judgment for the plaintiffs.
See Avila, 84 F.3d at 226-27.


                               3.
  Lastly, the plaintiffs accuse Equifax of violating § 1692f.
Pursuant to this FDCPA section, a debt collector is subject
to civil liability, if it “use[s] unfair or unconscionable means
to collect or attempt to collect any debt.” 15 U.S.C. § 1692f.
The plaintiffs claim that Equifax unfairly obscured the “in-
writing” requirement for debt disputes brought under
         8
§ 1692g because the follow-up letters, which included a toll-
free number, urge debtors to telephone Equifax. It is
undisputed that, by using our Bartlett safe-harbor language,
the initial letter, which also contained a toll-free number,


8
    See supra footnote four.
16                                                 No. 04-2289

properly informed debtors of § 1692g’s in-writing require-
ment. See 128 F.3d at 502. Nonetheless, the plaintiffs main-
tain that the second letter is unfair and confusing because,
in addition to the presence of a toll-free number, the letter
suggests that the debtor “contact this office.” Appendix 2.
Similarly, they contend that the third letter is unfair and
confusing because, along with the toll-free number, the let-
ter states: “You may reach our offices at the number below
if you wish to discuss this matter further.” Appendix 3. To
avoid this alleged unfairness and confusion, the plaintiffs
argue that Equifax should have reiterated the portion of the
safe-harbor notice explaining the in-writing requirement in
the follow-up collection letters.
  However, neither follow-up letter plainly indicates that
disputes do not have to be in writing: contacting the office
to discuss the matter does not necessarily equate to tele-
phoning the office to raise a dispute. Further, in the second
letter, the verb “contact” does not exclusively mean “call”
or “telephone” in this context. One could understand the
word “contact” in this situation to mean communicating with
Equifax in writing. This understanding is bolstered by the
fact that Equifax included its mailing address in the second
letter as well as in the third letter. While the plaintiffs focus
on the toll-free number, they neglect to pay the same level
of attention to the inclusion of Equifax’s mailing address. In
short, the challenged portions of the follow-up letters do not
obviously nullify or undermine the initial letter’s explana-
tion of the in-writing requirement. Therefore, in construing
all inferences in favor of Equifax, the alleged unfairness and
confusion about the “in-writing” requirement in the follow-
up letters is not so clear as to justify the grant of summary
judgment to the plaintiffs. See Avila, 84 F.3d at 226-27.
Whether these claims should proceed to trial is, in this case,
a separate matter as discussed below.
No. 04-2289                                                   17

B. Whether Equifax is entitled to summary judgment.
  As stated above, mere speculation that a collection letter
confuses the unsophisticated debtor is not enough for an
FDCPA plaintiff to survive an opposing debt collector’s
summary judgment motion. See Pettit, 211 F.3d at 1061; see
also Jenkins, 124 F.3d at 831. Therefore, when the text of the
letter does not plainly reveal that it would be confusing to
a significant fraction of the population, the plaintiff must
come forward with extrinsic evidence, such as a consumer
survey, to create a genuine issue of material fact for trial. See
Taylor, 365 F.3d at 574-75; Chuway, 362 F.3d at 948-49; Pettit,
211 F.3d at 1061-62; see also Walker, 200 F.3d at 503-04;
Johnson, 169 F.3d at 1060-61.
  In order to satisfy the need for extrinsic evidence in this
                                                           9
case, the plaintiffs elected not to conduct a survey but
instead secured a linguist to support their confusion claims
against Equifax. Nevertheless, the district court barred their
expert from testifying at trial, finding the expert’s testimony
irrelevant and unreliable under Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993). The plaintiffs, as a
result, were left with no evidence of confusion beyond the
follow-up letters themselves and their (Durkin, Reed, and
one rank-and-file class member) own affidavits claiming
that they found the letters to be confusing. The district court
ruled that this evidence was insufficient to create a triable
issue and thus granted Equifax summary judgment.
  The plaintiffs attack this result on three levels. First, they
argue that the district court erred in excluding their expert.
Second, they contend that, even without their expert, they
presented sufficient evidence to proceed to trial. Third, they


9
  When pressed at oral argument to explain why they did not
perform a survey, it was evident that the plaintiffs did not want
to invest the resources necessary for conducting a survey.
18                                                    No. 04-2289

challenge the need for extrinsic evidence in certain FDCPA
situations, arguing that the extrinsic evidence requirement
conflicts with the unsophisticated-debtor standard. We will
address each argument in that order.


                                1.
   Turning to the district court’s decision to bar the plaintiffs’
expert, English professor and linguist Allan Metcalf, our
review has two steps. We first review, de novo, “whether
the district court properly followed the framework set forth
in Daubert.” Ammons v. Aramark Unif. Servs., Inc., 368 F.3d
809, 816 (7th Cir. 2004) (internal quotation omitted). The
first step is satisfied here because, in accordance with the
                        10
Daubert framework, the district court measured both the
reliability and the relevance of Metcalf’s proffered opinion
testimony. See Ammons, 368 F.3d at 816 (“This framework
requires the district court to determine whether (1) the pro-
posed witness would testify to valid scientific, technical, or
other specialized knowledge and (2) his testimony will
assist the trier of fact.” (internal quotation omitted)); see also
Fed. R. Evid. 702.
 Having determined that the district court properly applied
Daubert, we next review the district court’s decision to bar


10
   The plaintiffs’ appellate brief contests the applicability of
Daubert, arguing that “Daubert’s criteria for evaluating scientific
evidence should not be applied to the opinions of a linguist.”
However, it is well-established that a court’s gatekeeping func-
tion under Daubert, which is intended to prevent irrelevant and
unreliable expert testimony from tainting a case, applies to all
expert testimony, not just testimony based on science. See United
States v. Conn, 297 F.3d 548, 555 (7th Cir. 2002) (citing Kumho Tire
Co., Ltd. v. Carmichael, 526 U.S. 137, 147 (1999)).
No. 04-2289                                                 19

an expert for an abuse of discretion. See Ammons, 368 F.3d at
816. Here, the district court excluded Metcalf’s testimony on
two grounds: irrelevant and unreliable. In arriving at this
decision, the district court scrutinized Metcalf’s affidavit
describing his proposed testimony. In the affidavit, Metcalf
concluded that, after reviewing the case law defining the
unsophisticated debtor, Equifax’s three collection letters
(including the Bartlett safe-harbor validation notice in the
initial letter) were difficult to read and were thus confusing
to the unsophisticated debtor.
  Metcalf based his conclusion in part upon certain read-
ability tests. His test results showed that the letters were
difficult to read on account of their long sentences and big
words. The district court rejected the test results as irrele-
vant, holding: “Readability tests analyze the overall letter,
rather than the [specific] language [the plaintiffs] single out
as increasing their confusion. As such, those results are not
relevant here.” R.79 at 2. That ruling was not an abuse of
discretion. Metcalf’s reliance on the overall readability of
the letters is off the mark. The issue here is only whether the
specifically challenged aspects of the follow-up letters are
impermissibly confusing. See Johnson, 169 F.3d at 1060.
Metcalf’s test results are thus too broad for this context and,
as a result, this portion of his proposed testimony would not
assist the trier of fact.
  After discussing his conclusions from the readability tests
in the affidavit, Metcalf separately continued on to discuss
some of the challenged aspects in the follow-up letters. This
latter portion of the affidavit thus does not suffer from the
same irrelevance problem as the earlier portion. However,
the district court determined that this latter portion—in
which Metcalf claimed that the plaintiffs’ assertions of confu-
sion were “neither bizarre or idiosyncratic”—was unreliable
for purposes of Daubert:
20                                                    No. 04-2289

     [A]though Dr. Metcalf avers that he reviewed the letters
     and found them confusing, he fails to explain how he
     reached that conclusion. The Court will not presume, as
     [the plaintiffs] appear to suggest, that Dr. Metcalf is
     qualified to offer such testimony simply because he is
     an English professor and [a] linguist. . . . Because
     Dr. Metcalf has not sufficiently articulated the manner
     and method by which he determined the [challenged]
     language was confusing, the Court finds his testimony
     unreliable.
R.79 at 2. This assessment of Metcalf’s affidavit and pro-
posed testimony is fair. In the pertinent portion of the
affidavit, Metcalf recited the plaintiffs’ claims of confusion
and then simply endorsed those claims. Under Daubert and
                               11
Federal Rule of Evidence 702, “[a]n expert must offer good
reason to think that his approach produces an accurate es-
timate using professional methods, and this estimate must
be testable.” Zenith Elecs. Corp. v. WH-TV Broad. Corp., 395
F.3d 416, 419 (7th Cir. 2005). Accordingly, the district court
did not abuse its discretion by excluding Metcalf’s untest-
able say-so. See id.
  Lastly, the plaintiffs argue that, even if Metcalf’s opinion
is inadmissible as an expert opinion, it should still be ad-
mitted as the “opinion of an objective observer.” In support


11
   Fed. R. Evid. 702: “If scientific, technical, or other specialized
knowledge will assist the trier of fact to understand the evidence
or to determine a fact in issue, a witness qualified as an expert by
knowledge, skill, experience, training, or education, may testify
thereto in the form of an opinion or otherwise, if (1) the testimony
is based upon sufficient facts or data, (2) the testimony is the
product of reliable principles and methods, and (3) the witness
has applied the principles and methods reliably to the facts of the
case.”
No. 04-2289                                                  21

of this argument, the plaintiffs cite a sentence from Pettit v.
Retrieval Masters Creditors Bureau in which we said: “The
self-serving opinion of the plaintiff, clearly not an expert or
an objective observer, does not create a genuine issue for
trial.” 211 F.3d at 1062. The plaintiffs misinterpret this sen-
tence. The words “objective observer” in that sentence only
explain what the plaintiff in that case was not. More im-
portant, contrary to the plaintiffs’ interpretation, the opinion
of a single non-expert (i.e., lay) witness is not a sufficient
basis for showing that a significant fraction of the population
would agree with the plaintiffs’ claims of confusion. See
Taylor, 365 F.3d at 574-75. Certainly, when a multitude of lay
opinions about confusion are compiled in an appropriate
consumer survey, that survey may be helpful. See Taylor, 365
F.3d at 574-75; Chuway, 362 F.3d at 948; Walker, 200 F.3d at
501-04; Johnson, 169 F.3d at 1060-61. A solitary lay witness’s
opinion, however, does not cut it.


                              2.
  Even with their expert barred, the plaintiffs maintain
that they presented sufficient evidence to survive summary
judgment and go to trial. Essentially, the plaintiffs are ar-
guing that extrinsic evidence is not needed in this case to cre-
ate a triable issue. To support this argument, they heavily
rely upon the following passage from our recent decision in
Chuway v. National Action Financial Services:
    If it is apparent just from reading the letter that it is
    unclear and the plaintiff testifies credibly that she was
    indeed confused and that . . . she is representative of the
    type of people who received that or a similar letter, no
    further evidence is necessary to create a triable issue.
362 F.3d at 948 (citations omitted). The flaw, however, in the
plaintiffs’ argument is that—unlike the situation in Chuway
22                                                 No. 04-2289

when the letter at issue was confusing to each panel
         12
member —it is not apparent from just reading the follow-
up letters that they are unclear. Viewing the evidence in a
light most favorable to the plaintiffs, there is no obvious
contradiction or overshadowing or falsity or unfairness in
these letters as they allege. Therefore, this language from
Chuway is of no value to the plaintiffs. Rather, it is the next
sentence in the Chuway opinion that governs in this case:
      But if it is unclear whether the letter would confuse in-
      tended recipients of it, then to make out a prima facie
      case the plaintiff has to go further and present evidence
      (beyond her own say-so) of confusion, for example in
      the form of a carefully designed and conducted con-
      sumer survey.
Id.
   In short, “[w]hile there may be some merit to” the plain-
tiffs’ claims that the follow-up letters are confusing, mis-
leading, and unfair, the merit of these claims is not ap-
parent, and the mere possibility of merit does not create a
triable issue. Pettit, 211 F.3d at 1061-62; see also Taylor, 365
F.3d at 574-75; Jenkins, 124 F.3d at 831. To proceed to trial,
the plaintiffs were thus required to submit evidence in addi-
tion to the letters and their affidavits. See Taylor, 365 F.3d at
574-75; Chuway, 362 F.3d at 948; Pettit, 211 F.3d at 1061-62; see
also Walker, 200 F.3d at 503-04; Johnson, 169 F.3d at 1060-61.
Despite our line of cases on this issue, they chose not to con-
duct a survey, and they also failed to bring forth a relevant
and reliable expert. See Taylor, 365 F.3d at 574-75; Chuway,
362 F.3d at 948; Pettit, 211 F.3d at 1061-62; Walker, 200 F.3d
12
   Chuway, 362 F.3d at 948 (“the entire bench was confused about
the meaning of the letter until the defendant’s lawyer explained
it to us at the oral argument”).
No. 04-2289                                                    23

at 501-04; Johnson, 169 F.3d at 1060-61. As a consequence, the
plaintiffs are in the same disadvantageous evidentiary
position as other plaintiffs that have gone before them: their
FDCPA claims against Equifax are supported by nothing
more than speculation and conjecture, which does not enable
them to survive summary judgment. See Taylor, 365 F.3d at
574-75; Pettit, 211 F.3d at 1061-62; see also Jenkins, 124 F.3d at
831.


                               3.
  Finally, in a last-ditch effort to salvage their case, the
plaintiffs attack the extrinsic evidence requirement for cases,
such as theirs, in which the claims of confusion are not ap-
parent. The plaintiffs argue that the extrinsic evidence re-
quirement is inconsistent with the unsophisticated-debtor
standard because the unsophisticated debtor is a hypothetical
person whose perceptions cannot be surveyed.
  The unsophisticated-debtor standard, however, is not as
indistinct as the plaintiffs believe. As stated above, the
unsophisticated debtor will not be deemed to be confused
“unless a significant fraction of the population would be
similarly misled.” Pettit, 211 F.3d at 1060; see also Taylor, 365
F.3d at 574-75. Presenting evidence to make such a showing
is the objective. Requiring extrinsic evidence in situations
such as this is not inconsistent with the unsophisticated-
debtor standard; rather, such evidence is an essential com-
ponent of the standard. It ensures that unrealistic, peculiar,
bizarre, and idiosyncratic interpretations of collection letters
do not prevail. See Pettit, 211 F.3d at 1060; Gammon, 27 F.3d
at 1257. In other words, it protects against the repudiated
least-sophisticated-debtor standard slipping in through the
back door:
24                                                No. 04-2289

     Because we have rejected the “least sophisticated con-
     sumer” approach, the plaintiff will have to show that a
     significant fraction of the letter’s addressees were de-
     ceived—for if showing a handful of misled debtors were
     enough, we would as a practical matter be using the
     “least sophisticated consumer” doctrine.
Gammon, 27 F.3d at 1260 (Easterbrook, J., concurring).
Extrinsic evidence, moreover, can actually come to the aid
of plaintiffs. For instance, in discussing why a district court
prematurely terminated a case, we observed in Johnson v.
Revenue Management Corporation:
     Unsophisticated readers may require more explanation
     than do federal judges; what seems pellucid to a judge,
     a legally sophisticated reader, may be opaque to some-
     one whose formal education ended after sixth grade. To
     learn how an unsophisticated reader reacts to a letter,
     the judge may need to receive evidence.
169 F.3d at 1060. Furthermore, the plaintiffs have not pointed
to any supervening developments that would necessitate
changing our course. See Debs v. N.E. Ill. Univ., 153 F.3d 390,
394 (7th Cir. 1998). For all of these reasons, the plaintiffs
have not offered a compelling reason to overturn our well-
reasoned precedent, see id., and we thus reject their challenge.


                              III.
  The plaintiffs claim that two collection letters that fol-
lowed an initial letter containing a safe-harbor validation
notice are confusing, misleading, and unfair. The merits of
their claims, however, are not apparent just from a reading
of the follow-up letters, and they failed to bring forth admis-
sible extrinsic evidence to support their claims. Accordingly,
they cannot proceed to trial, and they are certainly not
No. 04-2289                                            25

entitled to summary judgment. The judgment of the district
court in favor of Equifax is therefore AFFIRMED.
26                                             No. 04-2289

Appendix 1: Equifax’s First Letter to Durkin
No. 04-2289                                     27

Appendix 2: Equifax’s Second Letter to Durkin
28                                         No. 04-2289

Appendix 3: Equifax’s Third Letter to Durkin
No. 04-2289                                            29

A true Copy:
       Teste:

                      _____________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                USCA-02-C-0072—4-18-05